United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3901
                                   ___________

Ann M. White,                           *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
United States of America; Internal      *
Revenue Service; Brenda L. Vernam, * [UNPUBLISHED]
Revenue Agent, IRS,                     *
                                        *
            Appellees.                  *
                                   ___________

                             Submitted: May 28, 2010
                                Filed: June 2, 2010
                                 ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Ann M. White appeals the district court’s1 order denying her petition to quash
a third-party summons. After careful review, see United States v. Kaiser, 397 F.3d
641, 643 (8th Cir. 2005) (clear-error standard of review), we conclude the denial of
her petition was proper for the reasons stated by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________



      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.